DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of claims 13 – 20 in the reply filed on August 11, 2021 is acknowledged.  The traversal is on the grounds that there is not a serious search burden on the Examiner.  This is found to be persuasive. The requirement is withdrawn.
Status of Claims
Claims 1 – 20 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 7 – 8, 10 – 16 and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitz (DE 10 2016 2211858 A1) as cited by Applicant.
Regarding Independent Claim 1, Seitz teaches a washing arrangement for washing a surface of a target device in a motor vehicle (Fig. 2), the washing arrangement comprising: at least one first wiper driving actuator (piston section, 20) telescopically operable by the washing fluid to move at least one wiper (cover section, 24) from a first position to a second position or from the second position to the first position along a first line (Paragraphs [0040] – [0042]); at least one second wiper driving actuator (rocker device, 28) operable to move said wiper (24) from a first position to a second position or from the second position to the first position along a second line (Paragraph [0037]); and at least one nozzle (nozzle. 39) for injecting washing fluid towards the surface of the target device to be washed (Paragraph [0052]), wherein the first (20) and second (28) wiper driving actuators are mechanically linked to each other such that, in use, the wiper is driven by the first wiper driving actuator along the first line to contact at least one portion of the surface of the target device to be washed  (Paragraphs [0040] – [0042]), and by the second wiper driving actuator along the second line to wipe said portion of the surface of the target device (Paragraph [0037] and {0041] – [0042]).  

    PNG
    media_image1.png
    421
    521
    media_image1.png
    Greyscale

Regarding Claim 2, Seitz teaches the washing arrangement wherein at least one second wiper driving actuator (28) is telescopically operable by the washing fluid to move the wiper from a first position to a second position or from the second position to a first position (Paragraphs [0041] – [0043]).  
Regarding Claim 3, Seitz teaches the washing arrangement further comprising: a washing structure (cover element, 5) arranged for at least partially surrounding the surface (camera lens device, 8) of the target device (camera, 3), the washing structure (5) carrying the at least one nozzle (39) and the at least one wiper (24) such that the at least one wiper contacts a side surface of the target device (8) as the washing structure (5) is driven by the second wiper driving actuator (28) along the second line.  
Regarding Claim 5, Seitz teaches the washing arrangement wherein the washing arrangement is configured for: injecting washing fluid from the nozzle (39) towards the surface (8) of the target device (3) to be washed; driving the washing structure (5) by the first wiper driving actuator (20) along the first line until the surface of the target device is contacted by the wiper (24); and driving the washing structure by the second wiper driving actuator (28) along the second line with the wiper (24) contacting the surface (8) of the target device (3).  
Regarding Claim 7, Seitz teaches the washing arrangement wherein the wiper (24) is formed of a plurality of sections (24, 41 and 42; Fig. 16).  
Regarding Claim 8, Seitz teaches the washing arrangement further comprising: respective spring mechanisms (22) for biasing the first (20) and second (28) wiper driving actuators along the first and second lines, respectively (Annotated Fig. 9).  

    PNG
    media_image2.png
    509
    425
    media_image2.png
    Greyscale

Regarding Claim 10, Seitz teaches the washing arrangement wherein the nozzle (39) is configured for injecting washing fluid only when at least one of the first (20) and second (28) wiper driving actuators has been telescopically extended by a determined length (Paragraphs [0042] – [0043]).  
Regarding Claim 11, Seitz teaches the washing arrangement wherein the first wiper driving actuator (20) is operable by the second wiper driving actuator (28) to move along a second line (Annotated Fig. 9), the first wiper driving actuator (20) carrying the at least one nozzle (39) and the wiper (24) such that the wiper (24) contacts a surface (8) of the target device (3) as the washing structure (5) is driven by the first wiper driving actuator (20) along the first line (Annotated Fig. 9).  
Regarding Claim 12, Seitz teaches the washing arrangement wherein at least one nozzle (39) is fluidly linked to the first wiper driving actuator (20; Paragraph [0041]).  
Regarding Claim 13, Seitz teaches the method for washing a surface (8) of a target device (3) that is fitted on a vehicle (Fig. 1), the method comprising: providing a washing arrangement as claimed in any of the preceding claims; injecting washing fluid from the nozzle (39) towards the surface (8) of the 
Regarding Claim 14, Seitz teaches the method of claim 13, wherein the washing arrangement comprises a washing structure (5) at least partially surrounding the surface of the target device (3) and carrying the at least one wiper (24), and wherein the step of driving the wiper (24) along the first line (Annotated Fig. 9) is performed by driving the washing structure by the first wiper driving actuator (20) from a second position to a third position (rest position; Paragraph [0047]) along the first line (Annotated Fig. 9); and wherein 29FNT0037US (PP00165-USO2) the step of driving the wiper along the second line (Annotated Fig. 9) is performed by driving the washing structure (5) by the second wiper driving actuator (28) from the second position to a third position (rest position) with the wiper contacting (24) the surface of the target device (3).  
Regarding Claim 15, Seitz teaches the method wherein washing fluid is prevented from being injected from the nozzle (39) as the wiper (24) is driven contacting the surface of the target device (8).  
Regarding Claim 16, Seitz teaches the washing arrangement further comprising: a washing structure (5) arranged for at least partially surrounding the surface (8) of the target device (3), the washing structure (5) carrying the at least one nozzle (39) and the at least one wiper (24) such that the at least one wiper (24) contacts a side surface of the target device (3) as the washing structure (5) is driven by the second wiper driving actuator (28) along the second line (Annotated Fig. 9).  
 Regarding Claim 19, Seitz teaches the washing arrangement wherein the wiper (24) is formed of a plurality of sections (24, 41 and 42; Fig. 16).  
 	Regarding Claim 20, Seitz teaches the washing arrangement further comprising: respective spring mechanisms (22) for biasing the first (20) and second (28) wiper driving actuators along the first and second lines (Annotated Fig. 9), respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (DE 10 2016 2211858 A1) as cited by Applicant in view of Lohrke (U.S. Patent Publication No. 2010/0269864 A1).
Regarding Claims 4 and 17, Seitz teaches the washing arrangement as discussed in claims 1 and 3 above.
Seitz does not explicitly teach the washing arrangement wherein the second line is inclined with respect to the first line.
Lohrke teaches as analogous cleaning system having first (26) and second (28) driving actuators, wherein the second line (y) is inclined with respect to the first line (x; Fig. 3).
.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (DE 10 2016 2211858 A1) as cited by Applicant in view of Randmae et al. (U. S. Patent No. 6,527,000 B1).
Regarding Claims 6 and 18, Seitz teaches the washing arrangement as discussed in claims 3 and 4 as discussed above.
Seitz does not explicitly teach the washing arrangement further comprising: a ring assembly defined by at least two semi-ring elements connected with each other through the first wiper driving actuator for driving the semi-ring elements from the first position to the second position or from the second position to the first position along the first line.  
Randmae, however, teaches the washing arrangement (10) further comprising: a ring assembly (100; Fig. 4) defined by at least two semi-ring elements (Annotated Fig. 3A) connected with each other through the first wiper driving actuator (106) for driving the semi-ring elements (100) from the first position to the second position or from the second position to the first position along the first line (Col. 4, lines 56 – 67).  

    PNG
    media_image3.png
    356
    488
    media_image3.png
    Greyscale

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz (DE 10 2016 2211858 A1) as cited by Applicant.
Regarding Claim 9, Seitz teaches the washing arrangement as discussed in claim 8 above.
Seitz does not explicitly teach the washing arrangement wherein said spring mechanisms have mutually different spring rates such that the wiper is driven by the first wiper driving actuator and by the second wiper driving actuator at different times from the first position to the second position along the first line or the second line, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Seitz to further include spring mechanisms have mutually different spring rates since such a modification would have involved a mere change in the rate of a component. A change in size/rate is generally recognized as being within the level of ordinary skill in the art.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: JP 2017536292 A to McAndrew teaches a nozzle carrier is incorporated in the casing and is movable in the casing between a first position which is a retracted position and a second position which is an extended position and an operating position. The nozzle carrier is designed as a sleeve surrounding the sensor unit.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723